Interim Decidoii #2447

MATTER OF DE PADOVA

In Visa Petition Proceedings
A- 14931293

Decided by Board August 11, 1975
Notwithstanding evidence indicating that petitioner was not a resident of the State of
Georgia for more than 6 months priok to the filing in that State of her petition for divorce
dissolving her prior marriage, as required for divorce jurisdiction under section 30-107
of the Georgia Code Annotated, since the Georgia divorce decree dissolving her prior
marriage is immune to attack by the parties or strangers both in Georgia and in
Missachusetts, the place of petitioner's subsequent marriage to the beneficiary, the
divorce decree is recognized for visa petition purposes and the petitioner's subsequent
marriage is valid to confer immediate relative status on beneficiary as her spouse under
section 201(b) of the Immigration and Nationality Act, as amended. Accordingly,

petitioner's appeal of the revocation of approval of her visa petition is sustained, and
approval of the visa petition is reinstated.
ON BEHALF OF PETITIONER

J. Pettoruto, Esquire
316 Essex Street
-Lawrence, Massachusetts 01840
Marco

The United. States citizen petitioner applied for immediate relative
status for the beneficiary as her spouse under section 201(b) of the
Immigration and Nationality Act. That petition was initially approved
on June 9, 1971. Thereafter, the district director informed the petitioner
by letter, dated January 29, 1974, of his intention to revoke approval of
the visa petition. In a decision dated March 28, 1974, the district director revoked approval of the visa petition. The petitioner has appealed
from that decision. The appeal will be sustained, and approval of the
visa petition will be reinstated.
The beneficiary is a native and a citizen of Italy. He and the petitioner
were married in Lawrence, Massachusetts on July 11, 1970. The petitioner had been married previously. As proof of the termination of that
prior marriage, she presented a decree of divorce from the Superior
Court of Richmond County, Georgia, dated May 19, 1970.
The Service claims that the petitioner's divorce is invalid because the
Georgia court lacked jurisdiction. Consequently, the Service claims that
the petitioner's marriage to the beneficiary is bigamous and therefore
invalid.
502

Interim Decision #2447
The petitioner was the plaintiff in the Georgia divorce action. Her
complaint stated that she was a resident of Richmond County, Georgia,
for more than six months prior to the filing of the petition for. divorce,
and that the defendant was a nonresident of Georgia. Six months is the
residency period required for divorce jurisdiction under section 30-107
of the Georgia Code Annotated.
The record of divorce proceedings contains an "acknowledgement of
service" signed by the petitioner's husband in which he acknowledged
service of process, waived further service of process, entered a general
appearance before the Georgia court, and agreed that the testimony of
the petitioner could be taken before a notary public and used in the trial.
The petitioner's testimony was taken before a notary public in
Richmond County, Georgia on April 13, 1970, at which time the petitioner once again stated that she had been a: resident of Richmond
County, Georgia for more than six months preceding the filing of the
petition for divorce. A final decree of divorce was rendered on May 19,
1970. That decree recited that the court had jurisdiction over the parties.
An investigation undertaken by the Service disclosed evidence which
indicated: (1) that the petitioner was not a resident of Richmond
County, Georgia for the period alleged in her complaint for divorce, and
(2) that the petitioner resided and was employed in Lawrence, Massachusetts during the time in question. In a statement before an immigration inspector on December 12, 1972, the petitioner stated that she
went to Augusta, Georgia on April 13, 1970, appeared in court, and
returned to Lawrence, Massachusetts the same day. She then refused,
to answer further questions without the presence of her attorney. When
questioned in the presence of her attorney on December 13, 1972, 'the
petitioner refused to answer any question regarding her Georgia divorce.
The validity of a marriage generally is determined according to the
law of the place of celebration. Matter of Gam,ero, 14 I. &, N. Dec. 674
(BIA 1974); Matter of Levine, 13 I. & N. Dec. 244 (BIA 1969); Matter of
P— , 4 I. & N. Dec. 610 (BIA; A.G. 1952). Thus, the validity of the

petitioner's present marriage to the beneficiary depends upon whether
Massachusetts would recognize the Georgia divorce decree purportedly
terminating the petitioner's prior marriage.
In the recent cases of Lorant v. Lorant,

, 318
Mass
N.E.2d 830 (1974), the Supreme Judicial Court of Massachusetts was
faced with a situation very similiar. to the one presently before us. In
Lorant, the plaintiff husband went to Georgia and through counsel filed
a petition for divorce in the Superior Court of Richmond County, alleging that he had resided in that county for the requisite period, and that
his wife had treated him abusively. In an "acknowledgment of service,"
503

Interim Decision #2447
his wife entered an appearance, denied the grounds alleged for divorce,
acknowledged the jurisdiction of the court over both the parties and the
subject matter, and agreed to certain procedural arrangements. A final
decree of divorce was entered by the Georgia court and the time for
appeal elapsed.
Thereafter, the husband attacked 'the validity of the Georgia divorce
in Massachusetts on the ground that the Georgia court was without
jurisdiction. He alleged that he had not resided in Georgia for the
required six-month period nor had he been domiciled in Georgia, and he
also alleged that he and his wife had colluded to fraudulently confer

jurisdiction upon the Georgia court.
The Massachusetts court ruled that since a collateral attack on. the
Georgia divorce was foreclosed under Georgia law,' such attack was also
foreclosed in Massachusetts under the rule set forth by the United
States Supreme Court in Sherrer v. Sherrer, 334 U.S. 343 (1948), and
Coe v. Coe, 334 U.S. 378 (1948). The court further stated:
With the Sherrer rule controlling, it adds nothing for the husband to charge that the
parties "colluded" or acted "fraudulently" in using the Georgia court to procure the
divorce. (Citaton omitted.] So the Georgia decree must be considered valid, as the
judge below held_ _ 2

Pursuant to the ruling in Lorant, the present divorce decree is immune to attack by the parties in Massachusetts. See also Johnson v.
Muelberger, 340 U.S. 681 (1951). Georgia would not permit strangers to

collaterally attack the divorce decree for lack of jurisdiction. Kicklighter
v. Kieklighter, 217 Ca. 54, 121 S.E.2d 122 (1961); Thomas v. Lambert,
187 Ga. 616, 1 S.E.2d 443 (1939). Accordingly, such an attack would also
be foreclosed in Massachusetts.
Since the Georgia divorce decree is immune to attack by the parties or
strangers in both Georgia and Massachusetts, we believe it should be
given recognition in these proceedings.
The District Director's decision was incorrect. The appeal will be
sustained, and approval of the visa petition will be reinstated.
ORDER: The appeal is sustained, and approval of the visa petition is
reinstated.

Citing Schulz: v. Schulze, 149 Ga. 532,101 S.E. 183 (1919); Thomas v. Lambert, 187
Ga. 616,1 S.E.2d 443 (1939); Kicklighter v. Kicklighter, 217 Ga. 54,121 S.E.2d 122 (1961);
Dixon, Mitchell •:6 Co. v. Baxter & Co., 106 Ga. 180, 32 S.E. 24(1898); Hood v. Hood, 143
Ga. 616, 85 S.E. 849 (1915); McLeod 144 Ga. 359, 87 S.E. 286 (1915); sections 110-701 and
110 702 of the Coerght Code Annotated.
2 318 N.E.2d at 833.
-

504

